Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-9 and 16-18 are allowed because none of the prior art references of record teaches a printing agent container receptacle that comprises an input opening to receive a printing agent container in a longitudinal direction wherein the receptacle comprises a blocker movable between: a first position wherein the blocker stops the printing agent container at a first
distance from the opening; and a second position wherein the printing agent container stops in a position further from the opening than the first distance; wherein the receptacle further comprises an actuator to move the blocker from the first position to the second position upon receipt of an insertion force of printing agent containers exceeding a threshold width or height into the printing agent container receptacle.

Claims 10-14 and 19-20 are allowed because none of the prior art references of record teaches a printing agent container receptacle structured to receive printing agent containers of different sizes wherein the printing agent container receptacle comprises an actuator that upon receipt of a longitudinal insertion force by the container defines a stop position of the printing agent container.

Claim 15 is allowed because none of the prior art references of record teaches a 3D printing system comprising a printing agent container receptacle that comprises an input opening to receive a printing agent container in a longitudinal direction wherein the receptacle comprises a blocker movable between: a first position wherein the blocker stops the printing agent container at a first distance from the opening; and a second position wherein the printing agent container stops in a position further from the opening than the first distance; wherein the receptacle further 

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M. .The fax number of this Group 2800 is (571) 273-8300. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ANH T VO/Primary Examiner, Art Unit 2853